Citation Nr: 0019967	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  96-05 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for partial paralysis of the right hand, 
claimed as due to improper insertion of a needle during VA 
hospitalization.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and veteran's wife


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel
INTRODUCTION

The veteran served on active duty from April 1952 to April 
1955.  

The veteran initially filed a claim for benefits under 
38 U.S.C.A. § 1151 in January 1994.  During the processing of 
his claim, his case was part of a VA-wide stay of 
adjudication of such claims pending the decision of the 
United States Supreme Court in Brown v. Gardner, 115 S.Ct. 
552 (1994), discussed below.  His claim was denied by RO 
rating decision in February 1995.  He duly appealed that 
decision to the Board of Veterans' Appeals (Board).


FINDING OF FACT

The veteran has not submitted any competent evidence in 
support of his contention that he sustained additional 
disability to his right hand as a result of VA medical 
treatment in 1988.


CONCLUSION OF LAW

The claim for entitlement to compensation benefits under 
38 U.S.C.A. § 1151 for partial paralysis of the right hand, 
claimed to have resulted from VA treatment in 1988 is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends he suffered additional disability as a 
result of poor care he claims he received from the VA.  He 
asserts that during treatment for a stroke at a VA Medical 
Center in 1988, when attempting to draw blood for testing, a 
nurse stuck a needle into his hand and damaged a nerve, 
resulting in partial paralysis of the right hand, and that he 
is consequently entitled to VA compensation benefits.
Law and regulations

	38 U.S.C.A. § 1151

In pertinent part, 38 U.S.C.A. § 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. 
§ 1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. 
§ 3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect the regulation's 
inclusion of a fault or accident requirement.

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The validity of 
the remainder of 38 C.F.R. § 3.358 was not questioned.  See 
Gardner, 115 S.Ct. 552, 556 n.3 (1994):  "We do not, of 
course, intend to cast any doubt on the regulations insofar 
as they exclude coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment. . . .VA's action is not the cause of the 
disability in those situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

In March 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.  

(a)	General.  Where it is determined 
that there is additional disability 
resulting from a disease or injury or an 
aggravation of an existing disease or 
injury suffered as a result of training, 
hospitalization, medical or surgical 
treatment, or examination, compensation 
will be payable for such additional 
disability.  

(b)	Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern:  
(1)  The veteran's physical condition 
immediately prior to the disease or 
injury on which the claim for 
compensation is based will be compared 
with the subsequent physical condition 
resulting from the disease or injury, 
each body part involved being considered 
separately.  (i)  As applied to 
examinations, the physical condition 
prior to the disease or injury will be 
the condition at time of beginning the 
physical examination as a result of which 
the disease or injury was sustained.  
(ii)	As applied to medical or surgical 
treatment, the physical condition prior 
to the disease or injury will be the 
condition which the specific medical or 
surgical treatment was designed to 
relieve.  
(2)  Compensation will not be payable 
under 38 U.S.C.A § 1151  for the 
continuance or natural progress of 
disease or injuries for which the 
training, or hospitalization, etc., was 
authorized.  

(c)	Cause.  In determining whether such 
additional disability resulted from a 
disease or an injury or an aggravation of 
an existing disease or injury suffered as 
a result of training, hospitalization, 
medical or surgical treatment, or 
examination, the following considerations 
will govern:  
(1)  It will be necessary to show that 
the additional disability is actually the 
result of such disease or injury or an 
aggravation of an existing disease or 
injury and not merely coincidental 
therewith.  
(2)  The mere fact that aggravation 
occurred will not suffice to make the 
additional disability compensable in the 
absence of proof that it resulted from 
disease or injury or an aggravation of an 
existing disease or injury suffered as 
the result of training, hospitalization, 
medical or surgical treatment, or 
examination.  
(3)  Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative. "Necessary consequences" 
are those which are certain to result 
from, or were intended to result from, 
the examination or medical or surgical 
treatment administered.  Consequences 
otherwise certain or intended to result 
from a treatment will not be considered 
uncertain or unintended solely because it 
had not been determined at the time 
consent was given whether that treatment 
would in fact be administered.  38 C.F.R. 
§ 3.358 (1995).

The veteran was furnished with the substance of the new 
regulation in an August 1995 Statement of the Case.

In summary, then, under the 1995 version of 38 C.F.R. 
§ 3.358(c)(3), compensation is precluded where disability (1) 
is not causally related to VA hospitalization or medical or 
surgical treatment, or (2) is merely coincidental with the VA 
hospitalization or medical or surgical treatment, or (3) is 
the continuance or natural progress of diseases or injuries 
for which VA hospitalization or medical or surgical treatment 
was authorized, or (4) is the certain or near certain result 
of the VA hospitalization or medical or surgical treatment.  
Where a causal connection exists, there is no willful 
misconduct, and the additional disability does not fall into 
one of the above-listed exceptions, the additional disability 
will be compensated as if service connected.

However, effective October 1, 1997, 38 U.S.C.A. § 1151, 
relating to benefits for persons disabled by treatment or 
vocational rehabilitation, was amended by Congress.  
38 U.S.C.A. § 1151 (West Supp. 1997).  The purpose of the 
amendment is, in effect, to overrule the Supreme Court's 
decision in the Gardner case, which held that no showing of 
negligence is necessary for recovery under section 1151.

A VA General Counsel Opinion, VAOPGCPREC 40-97 (December 31, 
1997) addresses the issue of the effective date of the new 
statutory provision.  The opinion includes an analysis of the 
legislative history of the new statute and applies principles 
of statutory construction to the exact terms of the statute.  
Essentially, the General Counsel holds that all claims for 
benefits under 38 U.S.C.A. § 1151, filed before October 1, 
1997, must be adjudicated under the provisions of Section 
1151 as they existed prior to that date.  In other words, all 
§ 1151 claims, such as this veteran's claim, which were filed 
before October 1, 1997, must be adjudicated under the 
statutory provisions in effect when Gardner was reviewed by 
the Supreme Court, and under the regulatory provisions 
promulgated by the VA on March 16, 1995.

The RO has evaluated the veteran's claim under the 1995 
version of the regulations only and has not performed an 
analysis utilizing the newer provisions or a comparison of 
the two as applied to the veteran's claim.  Under the 
subsequent holding of the General Counsel, the standards set 
forth in the 1995 regulations appear to be the appropriate 
standards under which this appeal should be reviewed and the 
Board will utilize this version as the RO did before us.  


Well-groundedness

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury due to VA medical examination or treatment (lay or 
medical evidence); and of a nexus between the VA medical 
treatment and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.


Facts and analysis

According to a statement filed by the veteran in 1994, he has 
received all his medical treatment pertaining to stroke 
residuals and right hand complaints from the VA.  Records 
reflecting VA medical treatment provided to the veteran since 
1988 until the present have been obtained and reviewed.  
Complete hospital records, including the operation reports 
and nursing notes, etc., reflecting a period of 
hospitalization in February 1988 have been obtained as well.  

Medical records reflect that in February 1988, the veteran 
was admitted to the VA Medical Center with symptoms of right-
sided facial weakness.  At that time, it was noted he had a 
history of poorly-controlled high blood pressure.  A computed 
tomography scan of the head showed the presence of an old 
lacunar infarct but no acute changes.  Physicians made a 
preliminary diagnostic assessment of probable Bell's palsy, 
but declined to rule out an infarct.

March 1988 neurology records show the veteran complained of 
right hand weakness, worse than it had been when he had gone 
to the hospital the previous month, and of being unable to 
move his right thumb.  An X-ray of the right hand revealed 
only some degenerative joint disease, but no fracture or 
other abnormality.  Upon neurological examination, the 
neurologist assessed a probable cerebrovascular accident, 
resulting in the right facial symptomatology and the right 
hand symptomatology.  

An electromyograph was performed in April 1988.  The report 
of this testing shows that the electromyograph and nerve 
conduction velocity in the right and left arms were normal.  
The physicians who interpreted the test felt that there was 
no evidence of a peripheral process and that the veteran's 
symptoms may have been related to his recent stroke.  A May 
1988 treatment record shows the veteran still had slightly 
slurred speech and a weak right hand secondary to high blood 
pressure and status post cerebrovascular accident.

Neurology records dated in 1990 show that additional testing 
revealed a seizure disorder superimposed upon the old 
strokes.  In a November 1990 neurology opinion, a physician 
noted the 1988 stroke and the seizure disorder were due to 
the veteran's uncontrolled high blood pressure and head 
trauma (the veteran's history of boxing during service is 
reflected elsewhere in the file) in the past. 

Outpatient treatment reports in 1993 and 1994 show complaints 
of right hand clumsiness, weakness, and hypoesthesia.  A 
March 1994 treatment report reflects that the veteran still 
had clear-cut right face, forearm, and hand hypoesthesia 
secondary to the lacunar stroke, but that the symptoms were 
stable.  An initial diagnosis of diabetes-mellitus was 
rendered in 1994 as well, and the veteran was placed on 
insulin.

Both the veteran and his wife presented sworn testimony in 
support of the claim during a hearing at the RO in July 1996.  
The veteran testified about his frustration at having to stop 
working after his stroke in 1988 and about his current right 
hand symptomatology.  He described the incident when he was 
in the hospital and a nurse was attempting to draw blood she 
inserted a needle into his hand, causing immediate severe 
pain.  He yelled from the pain and the nurse fetched a doctor 
who was then able to find a vein in his arm from which to 
draw the blood.  He explained that the veins in his arms are 
difficult to find and that the nurse had drawn blood from his 
hand instead.  Both he and his wife described their feeling 
that something wrong had occurred, but that they did not wish 
to complain and possibly get the nurse in trouble.  The felt 
that the claim for compensation was necessary however, on 
account of the symptomatology which they believe resulted 
from the improper drawing of blood.  

A VA examination was conducted in October 1997 for the 
purpose of identifying the etiology of the veteran's right 
hand weakness and sensory difficulties.  Review of the 
examination report shows that the examiner was able to review 
the veteran's medical records and claims file.  The report 
also shows that the veteran was able to communicate his 
contention that his right hand problems were caused by the 
improper insertion of a needle into his right hand.  Upon 
examination, the examiner confirmed decreased rapid finger 
movements in the right hand and decreased pinprick and light 
touch in a stocking glove distribution on the right side and 
the right side of the veteran's face.  Following the records 
review and clinical examination, the examiner rendered the 
following opinion.

Some mild sensory and motor findings in 
the right hand that first appeared at the 
same time the patient was hospitalized 
for stroke which had other right-sided 
findings.  It is very unlikely that the 
needle inserted into the dorsum of the 
right hand could cause any of the 
symptoms.  Specifically, there is no way 
that a needle inserted in that location 
could cause subtle weakness of wrist 
flexion or grip strength that the patient 
describes periodically.  It is also 
unlikely that a needle that damaged a 
sensory nerve would cause just a sensory 
deficit and no significant pain.  What is 
much more likely is that this problem 
with the right hand stems from the 
patient's stroke.  He has other findings, 
specifically subtle decreases in fine 
motor ability in the right hand, which 
would also go along with the stroke.  In 
my opinion, the problem in the right hand 
is consistent with an old stroke and is 
probably not caused by trauma to a nerve 
in the back of the hand.

The veteran has not submitted any evidence in support of his 
claim, other than his own contentions.  He has not submitted 
any medical evidence to support his assertion that he has a 
current disability of his right hand which is related to the 
medical treatment provided by the VA in February 1988 or to a 
specific needle stick in the hand.  Neither has he submitted 
any medical evidence tending to show that any right hand 
symptomatology represents anything other than the continuance 
or natural progress of diseases or injuries for which the VA 
medical treatment was authorized, or the certain or near 
certain result of the VA treatment.  Rather, the medical 
evidence of record, including the outpatient treatment 
reports and the report of the October 1997 VA examination, 
all go against the veteran's claim, as the physicians relate 
the veteran's right hand symptomatology to the effects of 
uncontrolled high blood pressure and the 1988 stroke.

No physician or other health care provider has suggested that 
any right hand disability now present is related to VA 
medical treatment.  Precedent decisions dictate that if the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. Oct. 7, 1997); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  Thus, the veteran's lay 
assertions to the effect that insertion of a needle into his 
right hand during a VA hospitalization resulted in a right 
hand disability are neither competent nor probative of the 
issue in question.  Since neither the veteran nor his wife is 
a medical expert, he is not competent to express an 
authoritative opinion regarding either his current medical 
condition or any questions regarding medical causation in his 
hearing testimony or his written contentions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

There is no medical evidence showing that the veteran 
sustained any "additional disability," in the terms of 
38 C.F.R. § 3.358, as a result of or in any way connected to 
the 1988 hospitalization or other treatment.  As set forth 
above, a successful claim for compensation benefits under 
38 U.S.C.A. § 1151 involves a showing of additional 
disability which is not the certain or near certain result of 
the VA treatment and a causal connection between that 
disability and VA treatment.  The veteran has shown neither.

As the record stands, the veteran's claim is not well-
grounded because he has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for entitlement to compensation benefits under 
38 U.S.C.A. § 1151 is plausible.  38 U.S.C.A. § 5107(a).  His 
claim for benefits under 38 U.S.C.A. § 1151 therefore must be 
denied.


Additional matters

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well-groundedness, 
it must consider whether the veteran has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board finds that the veteran has been accorded ample 
opportunity by the RO to present argument and evidence in 
support of his claim.  Any error by the RO in deciding this 
case on the merits, rather than being not well grounded, was 
not prejudicial to the veteran.

As noted above, when a claim is not well grounded, VA does 
not have a statutory duty to assist a claimant in developing 
facts pertinent to the claim.  However, VA may be obligated 
to advise the claimant of the evidence needed to complete the 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of VA 
has advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69 (1995).  This duty attaches where a claimant 
has reported the existence of evidence which could serve to 
render a claim well grounded.  Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  In this case, the veteran was informed by 
the hearing officer and in the statement of the case, of the 
necessity of submitting medical evidence to support his 
claim.  Costantino v. West, 12 Vet. App. 517 (1999).  He has 
not identified any other evidence which could potentially 
support his claim and the RO has fulfilled its obligation to 
inform the veteran.  

Thus, based on its review of the relevant evidence in this 
matter, and for the preceding reasons and bases, it is the 
decision of the Board that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim for 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for disability claimed to have resulted 
from VA medical treatment in 1990 is well grounded.  
Entitlement to compensation is accordingly denied.


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
partial paralysis of the right hand is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals





	(CONTINUED ON NEXT PAGE)



 

